United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1360
                                   ___________

Ed Williams,                             *
                                         *
             Appellant,                  *
                                         *
      v.                                 *   Appeal from the United States
                                         *   District Court for the
Sally Chandler Halford; Islamic          *   Southern District of Iowa.
Council of Iowa; Imam Taha Tawil,        *
                                         *       [UNPUBLISHED]
             Appellees.                  *

                                   ___________

                          Submitted: January 5, 2001
                              Filed: January 25, 2001
                                  ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

      Ed Williams, an inmate in the Mount Pleasant Correctional Facility (MPCF),
appeals the District Court’s1 adverse grant of summary judgment in his 42 U.S.C.
§ 1983 action against Iowa Department of Corrections (IDOC) Director Sally Chandler
Halford and Islamic Consultant Taha Tawil, and the Islamic Council of Iowa (Council).


      1
        The Honorable Ronald E. Longstaff, Chief Judge, United Stated District Court
for the Southern District of Iowa.
Williams alleged that Halford had contracted since 1989 for Tawil to provide Islamic
instruction, counseling, and services to inmates; that Halford had paid Tawil without
determining whether the contract obligations had been met; and that Halford and the
Council had failed to monitor Tawil’s activities, permitting him to abuse his position.
He further alleged that only Muslims were forced to worship in a room frequented by
homosexuals, and that MPCF Muslims had been improperly subjected to the same
constraints on their religious practices as Muslims at higher-security IDOC facilities.
He claimed violations of his First Amendment and equal protection rights and breach
of contract.2 After careful de novo review, see Johnson v. Outboard Marine Corp., 172
F.3d 531, 535 (8th Cir. 1999), we affirm.

        Without deciding whether Williams’s claims against Halford were barred by res
judicata (based on the final judgment in Williams I), we conclude that these claims
were properly dismissed. Williams provided no evidence that Halford was directly
responsible for supervising the Council’s compliance with its contract. In fact, the
IDOC official who signed the 1997 Council-IDOC contract attested that he—not
Halford—oversaw the IDOC’s religion-related policies and practices. Williams also
failed to establish that Halford knew of the alleged contract breaches or Tawil’s alleged
improper activities (admitting on appeal that he believes she was unaware of either),
or the other alleged violations of his rights. Thus, his claims against Halford rested on
respondeat superior, which is not a proper basis for section 1983 liability. Cf.
Thomason v. Scan Volunteer Serv., Inc., 85 F.3d 1365, 1370 (8th Cir. 1996) (holding
that where there was no evidence that program director was personally or directly
involved in alleged violation of constitutional rights or that, as supervisor, she knew



      2
       Williams filed an earlier suit (Williams I) against MPCF Superintendent David
Scurr and Treatment Director Frank Roffe, also claiming violations of his First
Amendment and equal protection rights. In August 1998, the case was dismissed with
prejudice, after the court found that Williams had entered into an enforceable settlement
agreement with defendants.
                                           -2-
about allegedly unlawful conduct and facilitated, approved, or deliberately ignored it,
summary judgment was properly granted in her favor in § 1983 action).

       As to the claims against Tawil and the Council, we agree with the District Court
that they were not state actors while performing clerical duties. See Montano v.
Hedgepeth, 120 F.3d 844, 848 (8th Cir. 1997) (holding that First Amendment provides
no protection against private actions, no matter how egregious). Williams was
essentially challenging the manner in which the Council chose to meet its contract
obligations, focusing on Tawil’s failure to conduct Friday services personally and to
hold formal classes; he did not challenge Tawil’s deposition testimony about providing
teaching materials, individual counseling, and recommendations to IDOC about
Ramadan. Thus, the Council and Tawil were acting in a clerical capacity when
determining how to serve the MPCF Muslims’ educational and worship needs. See id.
at 850 (finding that state cannot be held accountable for conduct such as delivering
sermons, taking confession, granting forgiveness of sins, and counseling on proper
reading of sacred texts that is undertaken by prison chaplain in purely clerical capacity);
Bear v. Nix, 977 F.2d 1291, 1293 n.7 (8th Cir. 1992) (hiring Native American spiritual
leader as prison consultant and empowering him to make decisions as to proper
observation of religion was “a desirable arrangement,” and spared prison officials and
courts from excessive entanglement in religious matters).

       Finally, the District Court properly declined to exercise jurisdiction over the
state-law contract claim once it granted summary judgment on the federal constitutional
claims. See McLaurin v. Prater, 30 F.3d 982, 984-85 (8th Cir. 1994). We clarify that
the dismissal was without prejudice. See Labickas v. Arkansas State Univ., 78 F.3d
333, 334-35 (8th Cir.) (per curiam), cert. denied, 519 U.S. 968 (1996).

      Accordingly, we affirm.




                                            -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -4-